TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00531-CR


                                Jimmy Lee Rhodes, Appellant

                                                v.

                                 The State of Texas, Appellee


                FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
       NO. CR-17-0393-C, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Jimmy Lee Rhodes was convicted of murder, and he appealed the trial court’s

judgment of conviction. See Tex. Penal Code § 19.01. Rhodes’s attorney has filed a suggestion

of death, explaining that Rhodes died while the appeal was pending. When an appellant in a

criminal case dies after an appeal is perfected but before the appellate court issues the mandate,

the appellate court must permanently abate the appeal. See Tex. R. App. P. 7.1(a)(2); Jaminez

Sosa v. State, No. 03-19-00130-CR, 2019 WL 6975113, at *1 (Tex. App.—Austin Dec. 20,

2019, no pet.) (mem. op., not designated for publication). Accordingly, we permanently abate

the appeal.
                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Permanently Abated

Filed: July 22, 2022

Do Not Publish




                                               2